REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: In view of the amendment, previous 103 rejections over Yao et al’243 (as seen in Paragraphs 9-11 of the final Office Action of July 7, 2021).  Yao et al, either alone or in combination with the other cited prior arts, does not teach instant fatty acid-soap lamellar liquid crystal or fatty acid-soap lamellar gel phase, where the molar ratio of the (free) fatty acid to the soap is about 10:1 to about 1:10, as required in claim 12 or claim 17.  Previous 103 rejection on claims 17-21 over Guelakis et al’059 is hereby withdrawn.  As correctly argued by applicant, the reference has the same effective filing date (December 21, 2016) as that of instant application.  Thus, the reference cannot be a prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        November 4, 2021